DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-11 are currently pending in the application.
Claim(s) 1-11 are rejected.
This action is made NON-FINAL.
	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2019 has been reviewed and considered by the examiner.
	Claim Objections
Claim(s) 2-10 is/are objected to because of the following informalities: 
The preamble should be separated from the claim limitation by use of a comma. For example claim 2 “The dissolvable fishing weigh of claim 1 further comprising” should be changed to read-- The dissolvable fishing weigh of claim 1, further comprising--.
Claim 8 “the feel being either” should be changed to --the fill being either--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 6, 11  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5/11 recites “further comprising the joining fillets extending to be between 60o and 120o apart. This renders the claim vague and indefinite because it is not clear what is meant by “extending between 60o and 120o apart. Does this mean that the pair of joining fillets extend 60 and 120 degrees relative to the shell body or to each other? 
	Claim 6/11 recites “further comprising a perimeter of each of the joining fillets being between 30o and 90o. This renders the claim vague and indefinite because it is not clear what is meant by “comprising a perimeter of each of the joining fillets being between 30o and 90o ”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botella (FR2876869A1-translation provided) . 
	Regarding claim 1:
 Botella teaches:

    PNG
    media_image1.png
    271
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    282
    media_image2.png
    Greyscale

A dissolvable fishing weight comprising: (Abstract Figures 1,5)
a shell body, (Figure 1, Reference 2)
the shell body having an outside surface (See fig 1 annotated above)
and an inside surface, (See fig 1 annotated above)
the inside surface forming an inner cavity; (Figure 1, Reference 1)
an eyelet coupled to the shell body, (See fig 5 annotated above)
the eyelet being coupled to the outside surface, (See how the eyelet is coupled to the outside surface above)
the eyelet having an eyelet aperture extending therethrough, the eyelet being configured to receive a fishing line through the eyelet aperture; (See the aperture formed in the eyelet above that receives fishing line 5, page 2, lns 55-56)
and a fill coupled to the shell body, (page 1 lns 35)
the fill being coupled within the inner cavity; (page 2 lns 1-53)
wherein the shell body and the eyelet are water soluble and configured to dissolve once the fishing line has been cast into the water to release the fishing line and the fill. (page 1-2 ln 14, 35-41, 57-67)
Regarding claim 2:
 Botella teaches claim 1 and further teaches:
further comprising the shell body being either spherical or ellipsoidal. (Figure 5, see spherical shape of shell body, page 2 ln 55)
Regarding claim 3:
 Botella teaches claim 1 and further teaches:

    PNG
    media_image2.png
    317
    282
    media_image2.png
    Greyscale

further comprising the eyelet being annular (Figure 5, see how the eyelet is annular (ring-shaped))
Regarding claim 7:

further comprising the fill being granular. (Figure 1, Reference 1, page 1 ln 35, “salt-NACL” is a granular substance) 
Regarding claim 8:
 Botella teaches claim 7 and further teaches:
further comprising the feel being either a natural material or a biodegradable material. (Figure 1, Reference 1, page 1 ln 35-37)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella in view of Cron (US3744177A).
Regarding claim 4:
 Botella teaches claim 3 but doesn’t teach:
further comprising the eyelet having a pair of joining fillets.
Cron teaches:
a fishing weight comprising (Abstract and Figs. 8-9)
an eyelet (Figure 8-9, Reference 35).
Comprising a pair of joining fillets (Figures 8-9, see two ends of Reference 41)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that it comprises a pair of joining fillets as taught by Cron to allow a secure- removable attachment between the eyelet and outer shell such that an opening can be formed to fill the inner cavity.  
Regarding claim 5:
 Botella teaches claim 4, Botella doesn’t teach:
further comprising the joining fillets extending to be between 60o and 120o apart.
  Cron further teaches (as best understood from 112b above):

    PNG
    media_image3.png
    134
    242
    media_image3.png
    Greyscale

further comprising the joining fillets extending to be between 60o and 120o apart.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that it comprises a pair of joining fillets as taught by Cron, since the applicant’s spec does not necessarily provide criticality for such “degrees” and therefore lacks any disclosed criticality for having such angles, to allow a secure- removable attachment between the eyelet and outer shell such that an opening can be formed to fill the inner cavity.  
Regarding claim 6:

further comprising a perimeter of each of the joining fillets being between 30o and 90o. (see annotation above, how the joining fillets comprise a perimeter between 30o and 90o of the total perimeter of the eyelet 35)	
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that it comprises a pair of joining fillets as taught by Cron, since the applicant’s spec does not necessarily provide criticality for such “degrees” and therefore lacks any disclosed criticality for having such angles, to allow a secure- removable attachment between the eyelet and outer shell such that an opening can be formed to fill the inner cavity.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella in view of Bono (US20170086439A1).
Regarding claim 9:
 Botella teaches claim 1, Botella teaches:
further comprising the fill being salt (Figure 1, Reference 1, page 1 ln 35, “salt-NACL” )
Botella doesn’ teach:
further comprising the fill being sand.
Bono teaches:
A dissolvable fishing weight (Figs. and Abstract)
comprising a fill (Figure 1, see “weighted sinker material (sand, etc.)” para0019)
Further comprising the fill being sand. (para0019)
.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious due to sand’s low cost, inertness, and non-toxicity (para0019).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella in view of Kahl et al. (US20200068865A1-herein Kahl).
Regarding claim 10:
 Botella teaches claim 1, Botella teaches:
further comprising the shell body and the eyelet being a polymer capsule (page 1-2 ln 36-37, 53).
Botella doesn’t teach:
further comprising the shell body and the eyelet being gelatinous.
In a related art of dissolvable fishing material, Kahl teaches:
a material encapsulated within dissolvable water soluble material (para0012)
the water soluble material comprising a gelatin capsule (para0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that the outer shell body and eyelet of Botella are formed of gelatin capsule as suggested by Kahl since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because comprising the shell body and eyelet of gelatin would allow the weight to better dissolve and release the fill within the cavity. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botella (FR2876869A1-translation provided), in view of Cron (US3744177A), in view of Bono (US20170086439A1), and in view of Kahl et al. (US20200068865A1-herein Kahl).
	Regarding claim 11:
Botella teaches:

    PNG
    media_image1.png
    271
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    282
    media_image2.png
    Greyscale

A dissolvable fishing weight comprising: (Abstract Figures 1,5)
a shell body, (Figure 1, Reference 2)
the shell body being either spherical or ellipsoidal. (Figure 5, see spherical shape of shell body, page 2 ln 55)
and having an outside surface (See fig 1 annotated above)
and an inside surface, (See fig 1 annotated above)
the inside surface forming an inner cavity; (Figure 1, Reference 1)
an eyelet coupled to the shell body, (See fig 5 annotated above)
the eyelet being annular (Figure 5, see how the eyelet is annular (ring-shaped))
and coupled to the outside surface, (See how the eyelet is coupled to the outside surface above)
the eyelet having an eyelet aperture extending therethrough, the eyelet being configured to receive a fishing line through the eyelet aperture; (See the aperture formed in the eyelet above that receives fishing line 5, page 2, lns 55-56)
a fill coupled to the shell body, (page 1 lns 35)
the fill being coupled within the inner cavity; (page 2 lns 1-53)
wherein the shell body and the eyelet are water soluble and configured to dissolve once the fishing line has been cast into the water to release the fishing line and the fill. (page 1-2 ln 14, 35-41, 57-67)
However, Botella doesn’t teach:
the eyelet having a pair of joining fillets extending to be between 60o and 120o apart, a perimeter of each of the joining fillets being between 30o and 90o
the fill being granular, natural sand
wherein the shell body and the eyelet are gelatinous
Cron teaches (as best understood, see 112b above):
 
    PNG
    media_image3.png
    134
    242
    media_image3.png
    Greyscale


an eyelet (Figure 8-9, Reference 35).
The eyelet comprising a pair of joining fillets (Figures 8-9, see two ends of Reference 41)
extending to be between 60o and 120o apart.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that it comprises a pair of joining fillets as taught by Cron, since the applicant’s spec does not necessarily provide criticality for such “degrees” and therefore lacks any disclosed criticality for having such angles, to allow a secure- removable attachment between the eyelet and outer shell such that an opening can be formed to fill the inner cavity.
Botella doesn’t teach but Cron further teaches (as best understood from 112b above):
a perimeter of each of the joining fillets being between 30o and 90o. (see annotation above, how the joining fillets comprise a perimeter between 30o and 90o of the total perimeter of the eyelet 35)	
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the eyelet of Botella such that it comprises a perimeter for each of the joining fillets as taught by Cron, since the applicant’s spec does not necessarily provide criticality for such “degrees” and therefore lacks any disclosed criticality for having such angles, to allow a secure- removable attachment between the eyelet and outer shell such that an opening can be formed to fill the inner cavity.  
Botella teaches:
the fill being granular, salt (Figure 1, Reference 1, page 1 ln 35, “salt-NACL” is a granular substance)
Botella doesn’t teach: 
the fill being granular, sand.
Bono teaches:
A dissolvable fishing weight (Figs. and Abstract)
comprising a fill (Figure 1, see “weighted sinker material (sand, etc.)” para0019)
Further comprising the fill being sand. (para0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fill of Botella such that it comprises sand as taught by Cron since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious due to sand’s low cost, inertness, and non-toxicity (para0019).
 Botella teaches:
the shell body and the eyelet are a polymer capsule (page 1-2 ln 36-37, 53).
Botella doesn’t teach:
the shell body and the eyelet are gelatinous.
In a related art of dissolvable fishing material, Kahl teaches:
a material encapsulated within dissolvable water soluble material (para0012)
the water soluble material comprising a gelatin capsule (para0013)
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because comprising the shell body and eyelet of gelatin would allow the weight to better dissolve and release the fill within the cavity. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the sinkers of the art:
US 20140190066 A1
US 20130247447 A1
US 6851217 B1
US 5784825 A
US 5243779 A
US 4910908 A
US 4616441 A
US 3415005 A
US 2308238 A
US 3393467 A
US 3685196 A
US 7803360 B2
US 6753004 B2
US 3988479 A
US 2827376 A
US 7497045 B1
US 5333405 A
US 6009657 A
US 4826691 A
US 4286403 A

US 20140311012 A1
US 20090133315 A1
US 3513583 A
US 8771813 B2
US 4927643 A
US 20140109462 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643